DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 12/9/2020. Claims 1 through 14 are presently pending and are presented for examination. 	

Information Disclosure Statement
The two information disclosure statements (IDS) were submitted on 2/11/21 and 6/10/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because “…is disclosed” and multiple instances of “The method includes…” are not in narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “substantially aligned” in claim 1 is a relative term which renders the claim indefinite. The term “substantially aligned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, the Examiner is interpreting “substantially aligned” to mean that the operator is looking at the HUD FOV.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the FOV of the operator is determined in order to satisfy the “accepting…” limitation.

The term “proximate” in claim 4 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, the Examiner is interpreting “proximate” to mean the identifying information is displayed closer to the one or more interactive symbols than a threshold distance. 

Appropriate corrections are required.

Claims 1-5 and 8-10 all recite limitations that have insufficient antecedent basis as specified below: 
Claim 1 Line 11, "the relative positions." 
Claim 2 Line 2, "the relative positions." 
Claim 2 Lines 4-5, "the relative position." 
Claim 2 Line 5, "the at least one parked proximate aircraft" 
Claim 3 Lines 2 and 3-4, two instances of "the at least one parked proximate aircraft." 
Claim 4 Line 2, "the relative positions." 
Claim 4 Line 4, "the one or more interactive symbols." 
Claim 5 Line 2, "the relative positions." 
Claim 5 Line 4, "the one or more interactive symbols." 
Claim 8 Line 2, "the relative positions." 
Claim 8 Lines 5-6,  “the corresponding proximate aircraft.”
Claim 9 Line 2, "the relative positions." 
Claim 9 Lines 5-6,  “the corresponding proximate aircraft.”
Claim 10 Line 2, "the relative positions." 

Claims 6-7 and 11-14 are rejected for being dependent on indefinite claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11366327 (hereinafter Thompson ‘327). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The current claims are a method and Thompson ‘327 claims a system to perform the method.
The current claims 1, 11, and 12 correspond substantially to claims 1 and 10 of Thomson ‘327.  In view of the analogous nature and the substantial similarities between these particular claims, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system for performing the method to arrive at the method or to have modified the method of using the system to arrive at the system.  Note that this explanation of obviousness is equally applicable to the remainder of the claims mentioned in this section, but it will not be repeated for the sake of brevity.
The current claims 2 and 3 correspond substantially to claim 2 of Thomson ‘327.
The current claim 4 corresponds substantially to claim 3 of Thomson ‘327.
The current claims 5 and 7 correspond substantially to claim 4 of Thomson ‘327.
The current claim 6 corresponds substantially to claim 5 of Thomson ‘327.
The current claim 8 corresponds substantially to claim 6 of Thomson ‘327.
The current claim 9 corresponds substantially to claim 7 of Thomson ‘327.
The current claim 10 corresponds substantially to claim 8 of Thomson ‘327.
The current claim 14 corresponds substantially to claim 9 of Thomson ‘327.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maddanimath et al. (US 2014/0104080, hereinafter Maddanimath; already of record in the IDS).

Regarding claim 1, Maddanimath discloses:
A method for interactive display of traffic targets via a heads-up display (HUD) (Abstract; Paragraph [0020]), the method comprising:
receiving, via at least one surveillance system of an aircraft, traffic information associated with one or more proximate aircraft within a threshold range of the aircraft (Paragraphs [0018] and [0022]), the one or more proximate aircraft including at least one first proximate aircraft within a field of view (FOV) of a heads-up display (HUD) and at least one parked aircraft outside the HUD FOV (Figs. 2 and 9; Paragraphs [0031] and [0036], i.e. representing vehicles that are outside the vertical situation display (VSD) range, i.e. parked vehicles, on the edge of the vertical display);
organizing the one or more proximate aircraft into an ordered sequence according to one or more proximity criteria (Paragraphs [0037]-[0039], i.e. organizing based on threat level based on lowest relative altitude);
displaying, via a HUD, one or more interactive traffic symbols corresponding to the relative positions of the one or more proximate aircraft and indicating a status of each proximate aircraft (Paragraphs [0025]-[0027] and [0032]-[0033], i.e. changing color of the interactive symbols based on threat level based at least in part on proximity);
accepting, via the HUD, control input from an operator via a heads-up controller operable by the operator while a FOV of the operator is substantially aligned with the HUD FOV (Fig. 1 Element 21; Paragraphs [0019]-[0020] and [0037], i.e. receiving user input from the user input device at the monitor that resides at a central location within the pilot's primary field-of-view);
sequentially transitioning, via the HUD, each proximate aircraft to a highlighted status by traversing the ordered sequence with a displayed cursor based on the accepted control input (Paragraphs [0037]-[0039]; Claim 12);
transitioning, via the HUD, at least one highlighted proximate aircraft to a selected status based on the accepted control input (Paragraphs [0037]-[0039]; Claim 12);
and designating, via the HUD, at least one selected proximate aircraft for at least one traffic application based on the accepted control input (Paragraphs [0002] and [0037]-[0040], i.e. selecting an aircraft for a modernized air traffic management (ATM) system).

Regarding claim 2, Maddanimath discloses the method of claim 1. Maddanimath further discloses:
wherein displaying, via a HUD, one or more interactive traffic symbols corresponding to the relative positions of the one or more proximate aircraft and indicating a status of each proximate aircraft includes:
displaying at least one first traffic symbol corresponding to the relative position of the at least one first proximate aircraft (Figs. 2 and 9; Paragraphs [0031] and [0034]-[0036]);
and displaying, within the HUD FOV, at least one second traffic symbol associated with the at least one parked proximate aircraft (Figs. 2 and 9; Paragraphs [0031] and [0036], i.e. displaying vehicles that are outside the vertical situation display (VSD) range, i.e. parked vehicles, on the edge of the vertical display).

Regarding claim 3, Maddanimath discloses the method of claim 2. Maddanimath further discloses:
wherein displaying, within the HUD FOV, at least one second traffic symbol associated with the at least one parked proximate aircraft includes:
displaying, at least one second traffic symbol associated with the at least one parked proximate aircraft along an edge of the HUD (Figs. 2 and 9; Paragraphs [0031] and [0036], i.e. displaying vehicles that are outside the vertical situation display (VSD) range, i.e. parked vehicles, on the edge of the vertical display).

Regarding claim 4, Maddanimath discloses the method of claim 1. Maddanimath further discloses:
wherein displaying, via a HUD, one or more interactive traffic symbols corresponding to the relative positions of the one or more proximate aircraft and indicating a status of each proximate aircraft includes:
displaying, proximate to the one or more interactive symbols corresponding to each proximate aircraft, identifying information corresponding to the proximate aircraft (Paragraphs [0018] and [0027], i.e. vertical motion arrow).

Regarding claim 5, Maddanimath discloses the method of claim 1. Maddanimath further discloses:
wherein displaying, via a HUD, one or more interactive traffic symbols corresponding to the relative positions of the one or more proximate aircraft and indicating a status of each proximate aircraft includes:
displaying, proximate to the one or more interactive symbols corresponding to each proximate aircraft having the selected status or designated for the at least one traffic application, additional traffic information associated with the proximate aircraft (Fig. 9 Element 78; Paragraph [0035]).

Regarding claim 6, Maddanimath discloses the method of claim 5. Maddanimath further discloses:
displaying the additional traffic information via a dynamic display (Paragraph [0025] and [0035], i.e. symbols changing shape and color based on information is a dynamic display).

Regarding claim 7, Maddanimath discloses the method of claim 5. Maddanimath further discloses:
wherein displaying additional traffic information associated with the proximate aircraft includes displaying additional traffic information selected from a group including:
relative position information (Paragraph [0027], i.e. relative altitude);
airspeed information (Paragraph [0027], i.e. arrow based on ascendance/descendance rate);
trajectory information (Paragraph [0027], i.e. arrow based on ascendance/descendance speed);
and spacing information (Paragraph [0027], plus or minus sign if above or below the host aircraft).

Regarding claim 8, Maddanimath discloses the method of claim 1. Maddanimath further discloses:
wherein displaying, via a HUD, one or more interactive traffic symbols corresponding to the relative positions of the one or more proximate aircraft and indicating a status of each proximate aircraft includes:
displaying, via the HUD, one or more interactive traffic symbols having an increased prominence based on a higher priority of the corresponding proximate aircraft within the ordered sequence (Paragraphs [0023], [0035] and [0039], i.e. prioritizing higher severity threat intruders with colors and highlight order).

Regarding claim 9, Maddanimath discloses the method of claim 1. Maddanimath further discloses:
wherein displaying, via a HUD, one or more interactive traffic symbols corresponding to the relative positions of the one or more proximate aircraft and indicating a status of each proximate aircraft includes:
displaying, via the HUD, one or more interactive traffic symbols having a reduced prominence based on a lower priority of the corresponding proximate aircraft within the ordered sequence (Paragraphs [0023], [0035] and [0039], i.e. deprioritizing lower severity threat intruders with colors and highlight order).

Regarding claim 10, Maddanimath discloses the method of claim 1. Maddanimath further discloses:
wherein displaying, via a HUD, one or more interactive traffic symbols corresponding to the relative positions of the one or more proximate aircraft and indicating a status of each proximate aircraft includes:
superimposing the one or more interactive traffic symbols over visual content displayed by the HUD (Fig. 6 Element 91; Paragraphs [0031] and [0034], i.e. filled circles over the intruders).

Regarding claim 13, Maddanimath discloses the method of claim 1. Maddanimath further discloses: further comprising:
discontinuing the displaying of the one or more interactive traffic symbols based on the accepted control input (Fig. 10 Element STEP 109; Paragraph [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddanimath as applied to claim 1, further in view of Munns et al. (US 2015/0332593; hereinafter Munns, already of record on the IDS).

Regarding claim 11, Maddanimath discloses the method of claim 1. Maddanimath does 
not disclose: further comprising: automatically discontinuing the displaying of the one or more interactive traffic symbols based on an unusual attitude of the aircraft.
	However, in the same field of endeavor, Munns teaches techniques and systems that allow an air traffic display and/or avionics system of an aircraft to display and/or warn a pilot of aircraft targets for air traffic proximate to the aircraft or to suppress the display of on-ground air traffic targets (Abstract) and more specifically: further comprising: automatically discontinuing the displaying of the one or more interactive traffic symbols based on an unusual attitude of the aircraft (Paragraph [0066], i.e. height above ground of the ownship aircraft used to suppress traffic displays).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Maddanimath to incorporate further comprising: automatically discontinuing the displaying of the one or more interactive traffic symbols based on an unusual attitude of the aircraft, as taught by Munns. Doing so would help declutter displayed targets, as recognized by Munns (Paragraph [0066]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddanimath as applied to claim 1, further in view of Kar et al. (US 2016/0284220; hereinafter Kar, already of record on the IDS).

Regarding claim 12, Maddanimath discloses the method of claim 1. 
Maddanimath further discloses: further comprising: automatically… displaying of the one or more interactive traffic symbols based on a resolution advisory (RA) issued by a traffic collision avoidance system (TCAS) of the aircraft (Paragraphs [0026], i.e. changing the display of the object to a red square once it has an RA).
	Maddanimath does not explicitly disclose: further comprising: automatically discontinuing the displaying of the one or more interactive traffic symbols based on a resolution advisory (RA) issued by a traffic collision avoidance system (TCAS) of the aircraft.
	However in the same field of endeavor, Kar teaches a system and method capable of responding to an audible traffic alert by visually depicting the identified neighboring aircraft traffic on the onboard display (Abstract) and more specifically: further comprising:
automatically discontinuing the displaying of the one or more interactive traffic symbols based on [pilot confirmation] (Fig. 5 Element STEP 521-522; Paragraphs [0051] and [0052], i.e. Kar teaches removing aircraft displays based on pilot confirmation. Maddanimath above discloses modifying the display based on a resolution advisory (RA) issued by a traffic collision avoidance system (TCAS) of the aircraft).
	Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Maddanimath to incorporate further comprising: automatically discontinuing the displaying of the one or more interactive traffic symbols based on [pilot confirmation], as taught by Kar. Doing so would minimize the visual and manual cognitive workload associated with responding to a traffic alert, as recognized by Kar (Paragraph [0054]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddanimath as applied to claim 1, further in view of Arteaga (US 10302759; already of record on the IDS; filed 5/9/2016).

Regarding claim 14, Maddanimath discloses the method of claim 1. Maddanimath does 
not disclose: further comprising: detecting at least one of a data loss and a data fault associated with the traffic information, and removing the at least one interactive traffic symbol associated with the data loss or the data fault.
	However, in the same field of endeavor, Arteaga teaches an automatic dependent surveillance broadcast (ADS-B) architecture and process (Abstract) and more specifically: further comprising: detecting at least one of a data loss and a data fault associated with the traffic information, and removing the at least one interactive traffic symbol associated with the data loss or the data fault (Col. 12 Lines 10-21, i.e. removing aircraft data from a display which hasn’t received an update in a certain amount of time either due to data loss or fault).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Maddanimath to incorporate further comprising: detecting at least one of a data loss and a data fault associated with the traffic information, and removing the at least one interactive traffic symbol associated with the data loss or the data fault, as taught by Arteaga. Doing so would eliminate stale air traffic data or misleading information, as recognized by Arteaga (Col. 12 Lines 10-21).

Conclusion
The following prior art is not relied upon for any current rejections but is still considered pertinent to the application:
Servantie et al. (US 2018/0315321) discloses a method for displaying traffic in the vicinity of a reference aircraft in a non-compliant display zone (Abstract).
Reddy et al. (US 2017/0243498) discloses navigation system that processes a route plan and data from the surrounding environment to identify a potential threat of undesirable contact anywhere along the route plan (Abstract).
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-
892 exists, all cited references have either (a) been utilized in the above rejections for their
specific teachings (wherein relevant teachings are cited to within the prior art rejections above in
specific association with the limitation/-s that they disclose, teach, suggest, or render obvious),
(b) have significant relevance to the application as a whole (analogous art), or (c) have
significant relevance to one or more specific limitation/-s within the claims. If a cited reference
does not pre-date the effective filing date of the instant application, despite not being “prior” art,
it still represents a current state of the art that may be found useful to the Applicant. Currently, it
is the Office’s belief that the reason/-s for why a particular reference has been included in any
past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the
Examiner can provide an explanation within a future Office action and/or during a future
interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663